White, C. J.
The sole question involved in this case is the contention that the sentence was excessive. The defendant was sentenced on two counts of burglary under section 28-532, R. R. S. 1943, which provides for a penalty of not less than 1 year nor more than 10 years. On one count he received an indeterminate sentence of 3 to 5 years, and on the other count a concurrent sentence of 1 to 3 years. We observe the defendant in this case does not contend that he is entitled to probation; nor at any time does he discuss any particular facts or circumstances surrounding the commission of the offense or his personal record. His sole contention seems to be that the court did not properly consider certain philosophical considerations which are currently popular in the field of criminal jurisprudence.
There is nothing in the record to show that the sentence and the imprisonment of the defendant was not a legitimate exercise of the district court’s judicial discretion to consider “the nature and circumstances of *494the crime and the history, character and condition of the offender.” § 29-2260(2), Laws 1971, L.B. 680, § 15.
The sentence is well within the limits provided by the statute and is concurrent, and there is nothing of any nature whatsoever to show an abuse of discretion on the part of the district court. A sentence within the limits prescribed by statute will not be disturbed in the absence of an abuse of discretion. State v. Middleton, 187 Neb. 821, 194 N. W. 2d 568.
The judgment of the district court is correct and is affirmed.
Affirmed.